Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: 
“circulating the calibration medium by means of the pump so that the flow circuit is generated and the calibration medium flows against the analytical measuring device wherein a predetermined flow velocity of the calibration medium is set by the pump” in claim 1.
“detecting a first measured value by means of the analytical measuring device for a calibration” in claim 1.
“repeating at least once the steps of feeding a predetermined volume of the calibration medium into the measuring point, circulating the calibration medium by means of the pump” in claim 1
“a step of measuring the process medium by means of the analytical measuring device and a step of measuring the flow velocity of the process medium by means of a flow meter is performed” in claim 2.
“wherein in the step of circulating the calibration medium by means of the pump, the predetermined flow velocity of the calibration medium is set such that the flow velocity of the calibration medium corresponds to the measured flow velocity of the process medium” in claim 2.
“wherein a first drive means of the pump is arranged in the bypass channel and a second drive means of the pump is arranged in the flow circuit, wherein the first drive means is suitable for driving the second drive means” in claim 7.
Because this/these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent (US 6,936,156 B2).
Regarding claim 6, Smith discloses a measuring point for analyzing a process medium and for calibrating an analytical measuring device (Fig.1, Fig. 2) , comprising: an inlet valve (208), an outlet valve (see annotated Fig.2), an analysis container (see annotated Fig.  2), a dosing container (see annotated Fig. 2), and a pump with a regulatable delivery rate (210 recirculation pump; the pump may be turned on or off, this is a regulation of the delivery rate), wherein the inlet valve is connected to a first inlet for feeding in a process medium (Fig. 2, sample intake 206 connected to valve 208, feeds in sample medium), to a second inlet for feeding in a calibration medium (Fig. 2, intake 203 connected to valve 208, feeds in various calibration fluids), to the analysis container (see annotated Fig. 2), and to the dosing container (connected through pipe to inlet valve 208), wherein the outlet valve is connected to a drain (see annotated Fig. 2, outlet valve connected to waste), the analysis container, and the dosing container, (recirculation loop connects analysis container, dosing container and outlet valve) wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another such that a flow circuit can be realized in the measuring point (flow circuit of the recirculation loop), wherein the pump is arranged in such a way that it is suitable for generating the flow circuit (recirculation pump arranged to pump fluid through recirculation loop) , and wherein the analytical measuring device is arranged in the analysis container such that the flow circuit (S) can flow against the [AltContent: textbox (Examiner- Annotated Figure 2)]analytical measuring device (Col 6. Line 8-12 water quality probes made to fit within the flow train) .

    PNG
    media_image1.png
    907
    1230
    media_image1.png
    Greyscale
[AltContent: textbox ()] 

Regarding claim 8, Smith discloses the inlet valve (208) is configured as a multi-way valve (Fig. 2, inlet valve 208 has 3 connected pipes).
Regarding claim 9, Smith discloses the measuring point wherein the analytical measuring device is an analyzer (Fig. 2 water quality probes 209).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al. (US 20200061273 A1), hereinafter Hogard, in view of Smith et al. (US 6,936,156 B2) hereinafter Smith. 
Regarding claim 1, Hogard discloses a method for calibrating an analytical measuring device in a measuring point the method comprising:
A method for calibrating an analytical measuring device in a measuring point, the method comprising: providing a measuring point through which a process medium flows and an analytical measuring device (conductivity sensors 196 measure water quality in RO filtration subsystem and fluid in dialysate preparation); circulating the calibration medium by means of the pump so that the flow circuit is generated (Paragraph 166, the fluidic path of the system is reconfigured to recirculate the fluid) and the calibration medium flows against the analytical measuring device wherein a predetermined flow velocity of the calibration medium is set by the pump (Paragraph 166, sensors are exposed to the recirculating fluid, Paragraph 32 pump runs at expected flow rate modes – approximately 300ml/min or second dialysate flow rate of 100ml/min);- 15 -Atty Docket No. CD0903-US detecting a first measured value by means of the analytical measuring device for a calibration (Paragraph 166, measure the fluid with the conductivity sensor); repeating at least once the steps of feeding a predetermined volume of the calibration medium into the measuring point, (Paragraph 166, repeat the measurements multiple times with different mixing ratios of calibration fluids producing mixed fluids of different conductivities); circulating the calibration medium by means of the pump (Paragraph 166 process is automatically repeated ); and detecting a further measured value for the calibration of the analytical measuring device (Paragraph 166, repeat the measurements multiple times with different mixing ratios of calibration fluids producing mixed fluids of different conductivities); and evaluating the first measured value and the subsequent measured values and performing the calibration of the analytical measuring device based on the evaluation of the first measured value and the subsequent measured values (Paragraph 166, generate a multi-point calibration curve using the repeated measurements).
Hogard does not specifically disclose wherein the measuring point has an inlet valve an outlet valve an analysis container, a dosing container, and a pump, wherein the inlet valve is connected to a first inlet for feeding in the process medium, to a second inlet for feeding in a calibration medium, to the analysis container, and to the dosing container, wherein the outlet valve is connected to a drain, the analysis container, and the dosing container, wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another in such a way that a flow circuit (S) can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, and wherein the analytical measuring device is arranged in the analysis container and is in contact with the process medium.  Hogard does not include the specific structures needed to accomplish the automated calibration method. Hogard additionally does not directly disclose closing the inlet valve so that no additional process medium is fed from the first inlet into the measuring point and a predetermined volume of process medium is located in the measuring point; and feeding a predetermined volume of the calibration medium into the measuring point through the inlet valve from the second inlet.
Smith discloses providing a measuring point through which a process medium flows and an analytical device wherein the measuring device has an inlet valve (208), an outlet valve (see annotated Fig.  2), an analysis container (see annotated Fig.  2), a dosing container (see annotated Fig.  2), and a pump (210 recirculation pump), wherein the inlet valve is connected to a first inlet for feeding in a process medium (Fig. 2 sample intake 206 connected to valve 208, feeds in sample medium), to a second inlet for feeding in a calibration medium (Fig. 2 intake 203 connected to valve 208 , to the analysis container (Fig. 2) and to the dosing container (Fig. 2, the connection is an indirect connection through the analysis container),  wherein the outlet valve is connected to a drain (see annotated Fig.  2; outlet valve connected to waste), the analysis container, and the dosing container (recirculation loop connects analysis container, dosing container and outlet valve), wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another such that a flow circuit can be realized in the measuring point (flow circuit of the recirculation loop), wherein the pump is arranged in such a way that it is suitable for generating the flow circuit (recirculation pump 210 arranged to pump fluid through recirculation loop) , and wherein the analytical measuring device is arranged in the analysis container and is in contact with the process medium (Col 6. Line 8-12 water quality probes made to fit within the flow train).
Smith also discloses feeding a predetermined volume of the calibration medium (Col. 6 Line 44-46, one or more of ionic strength adjusters, pH buffers, deionized water, and/or standard solutions; Col.3 Lines 55-56 known volumes of standard solutions) into the measuring point through the inlet valve from the second inlet (Fig. 1, add buffer and (or) ionic strength adjustment);
Smith is an analogous art to Hogard as Hogard’s dialysis machine includes automatic calibration of conductivity sensors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the known method and structure of Smith’s automated self-calibrating water quality monitoring sensor with the dialysis machine, in order to avoid additional experimentation to configure the dialysis machine to perform the automatic calibration of the conductivity.
The combination of Hogard and Smith does not specifically disclose closing the outlet valve so that no process medium is discharged through the outlet valve to the drain; and closing the inlet valve so that no additional process medium is fed from the first inlet into the measuring point and a predetermined volume of process medium is located in the measuring point. Hogard does disclose mixing a calibration fluid of known concentration (Hogard teaches Paragraph 166), and Smith does disclose an outlet valve and intake valve with a first and second inlet ( see annotated Fig. 2), and feeding in a sample into the flow train then calibration liquid (Fig. 2 – sample flush, add buffer or ionic strength adjustment). It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to operate the measuring point of Hogard and Smith to closing the outlet valve so that no process medium is discharged through the outlet valve to the drain; and closing the inlet valve so that no additional process medium is fed from the first inlet into the measuring point and a predetermined volume of process medium is located in the measuring point. Closing the outlet valve would prevent the process medium and calibration medium from being sent to drain before circulation and measurement. Closing the opening to the first inlet after a predetermined volume of process medium has been fed into the calibration point would allow an appropriate volume of calibration fluid to be later fed into the mixture, and allow the calibration fluid to be pumped through inlet valve without leaking into the sample container. 
Regarding claim 4, the combination of Hogard and Smith in claim 1 make obvious the method for calibrating an analytical measuring device in a measuring point, as in claim 1. Smith discloses measuring dissolved metals such as lead cadmium and copper (Col. 6, Line 26-29), and discloses the use of standard solutions. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a standard metal solution to calibrate the sensors in the dialysis machine. Doing so would allow the calibration of probes to detect dangerous metals in the water source for the dialysis machine. 
Regarding claim 5, the combination of Hogard and Smith in claim 1 make obvious the method for calibrating an analytical measuring device in a measuring point, as in claim 1.  Smith discloses the use of adding demineralized water and standard solutions (Col 6. Line 26-30, calibration process includes injection of “deionized water and/or standard solutions”) Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use demineralized water and a standard solution as the calibration fluid. Doing so would allow controlled dilution of a single standard solution with demineralized water to be used as many different concentrations of standard solutions for use in calibrations. 
Regarding claim 6, Hogard discloses a measuring point for analyzing a process medium and for calibrating an analytical measuring device, comprising: 
A flow circuit (Paragraph 166, fluidic path of the system is reconfigured to recirculate the fluid instead of sending it to the drain),  wherein the analytical measuring device is arranged such that the flow circuit can flow against the analytical measuring device (recirculation path is configured to include all the conductivity sensors, which will now be exposed to the same recirculate fluid).
Hogard does not specifically disclose an inlet valve, an outlet valve, an analysis container, a dosing container, and a pump with a regulatable delivery rate, wherein the inlet valve is connected to a first inlet for feeding in a process medium, to a second inlet for feeding in a calibration medium, to the analysis container, and to the dosing container, wherein the outlet valve is connected to a drain, the analysis container, and the dosing container, wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another such that a flow circuit can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, and wherein the analytical measuring device is arranged in the analysis container such that the flow circuit (S) can flow against the analytical measuring device.
Smith discloses a measuring point for analyzing a process medium and for calibrating an analytical measuring device(Fig.1, Fig. 2) , comprising: an inlet valve (208), an outlet valve (Fig. 2, valve between containers which contain water quality probes 209 and outlet to waste), an analysis container(first container of flow train between 208 and waste), a dosing container(second container of flow train between 208 and waste), and a pump with a regulatable delivery rate (210 recirculation pump), wherein the inlet valve is connected to a first inlet for feeding in a process medium(Fig. 2 sample intake 206 connected to valve 208, feeds in sample medium), to a second inlet for feeding in a calibration medium, to the analysis container (connection between 203 intake manifold and , and to the dosing container, wherein the outlet valve is connected to a drain (outlet valve connected to waste), the analysis container, and the dosing container, (recirculation loop connects analysis container, dosing container and outlet valve) wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another such that a flow circuit can be realized in the measuring point (flow circuit of the recirculation loop), wherein the pump is arranged in such a way that it is suitable for generating the flow circuit (recirculation pump arranged to pump fluid through recirculation loop) , and wherein the analytical measuring device is arranged in the analysis container such that the flow circuit (S) can flow against the analytical measuring device (Col 6. Line 8-12 water quality probes made to fit within the flow train) .
Smith is an analogous art to Hogard as Hogard’s dialysis machine includes automatic calibration of conductivity sensors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the known method and structure of Smith’s automated self-calibrating water quality monitoring sensor with the dialysis machine. Doing so would allow Hogard to avoid additional experimentation to configure the dialysis machine to perform the automatic calibration of the conductivity.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard and Smith in view of Padhi (US 2003/0127334).
The combination of Hogard and Smith as in claim 1 makes obvious the method for calibrating an analytical measuring device in a measuring point as in claim 1. The combination of Hogard and Smith disclose the step of measuring the process medium by means of the analytical measuring device (Hogard, Paragraph 141, while dialysis is in use before calibration begins, conductivity sensors monitor the fluid to measure the fluid ionic properties). 
 Hogard and Smith do not specifically disclose wherein before the step of closing the inlet valve, a step of measuring the flow velocity of the process medium by means of a flow meter is performed, and wherein in the step of circulating the calibration medium by means of the pump, the predetermined flow velocity of the calibration medium is set such that the flow velocity of the calibration medium corresponds to the measured flow velocity of the process medium.
Padhi discloses an electrochemical sensing device, wherein the temperature and flow rate of the electrolyte affects the measurement of the sensor (Paragraph 29), and it is desirable to keep the temperature and the flow rate constant during measurement because it may influence the electrochemical parameters (Paragraph 37).
Padhi and the combination of Hogard and Smith are analogous arts as both inventions concern electrochemical sensors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a flow meter to measure the velocity of the process medium when it is initially measured and while circulating the calibration medium using the pump, set the flow velocity of the calibration medium to the flow velocity of the process medium. Doing so would prevent a change in flow velocity from negatively affecting the accuracy of the analytical measuring devices results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard and Smith in view of Williams (WO 9529400 A1).
Regarding claim 3, the combination of Hogard and Smith in claim 1 make obvious the method for calibrating an analytical measuring device in a measuring point, as in claim 1. The combination does not disclose the method according to claim 1, wherein the analytical measuring device has a cross-sensitivity to the calibration medium and the step of calibrating the analytical measuring device is a calibration based upon the cross-sensitivity to the to the calibration medium.
Williams discloses an analytical measuring device with has a cross-sensitivity to the calibration medium and the step of calibrating the analytical measuring device is a calibration based upon the cross-sensitivity to the to the calibration medium (Pg. 23, Lines 10-23, chlorine sensor calibrated using a potassium permanganate solution), due to the relative ease of preparing stable solutions of permanganate of reliably known concentration.
Williams is an analogous art to the combination of Hogard and Smith as both are in the field of electrochemical analysis of a liquid. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the calibration method of the analytical to use the cross-sensitivity of the sensor to a calibration medium to calibrate the sensor, doing so would allow the system to substitute the analyte for a more stable surrogate analyte which maintains the correct concentration for the calibration process. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard and Smith and further in view of Catterfield et al. (US Patent 4,644,207)
Regarding claim 7, the combination of Hogard and Smith in claim 6 makes obvious the measuring point as in claim 6. The combination of Hogard and Smith does not disclose a bypass channel which connects the first inlet and the drain to guide a part of the process medium from the first inlet past the analysis container and the dosing container to the drain, wherein a first drive means of the pump is arranged in the bypass channel and a second drive means of the pump - 17 -Attv Docket No. CD0903-US is arranged in the flow circuit, wherein the first drive means is suitable for driving the second drive means. 
Regarding the limitation, “a bypass channel which connects the first inlet and the drain to guide a part of the process medium from the first inlet past the analysis container and the dosing container to the drain”, Hogard does disclose a bypass channel in the flow path within the dialysate delivery system for the circulation of cleaning and/or sterilization fluid (paragraph 142). This bypass system allows the dialysate system to perform a routine procedure during operation without completely interrupting processing. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a bypass channel which connects the first inlet and the drain to guide a part of the process medium from the first inlet past the analysis container and the dosing container to the drain. Doing so would allow the dialysis to continue without interruption during the calibration of the analytical measuring device in the measuring point. 
Regarding the limitation, “wherein a first drive means of the pump is arranged in the bypass channel and a second drive means of the pump - 17 -Attv Docket No. CD0903-US is arranged in the flow circuit, wherein the first drive means is suitable for driving the second drive means”. Catterfield discloses a dual pump motor which drives two motors with a single electric motor (Col. 1, Lines 37-44), wherein the first drive means is suitable for driving the second drive means.
Catterfield is an analogous art to Hogard and Smith as Catterfield discloses pumping fluid. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a dual pump motor to drive flow through the flow circuit and the bypass channel. Doing so would allow the calibration process to flow at the same rate as the bypass such that the calibration reflects the operating conditions of the dialysis machine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/Examiner, Art Unit 2857 

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857